Name: Commission Regulation (EEC) No 3135/81 of 30 October 1981 fixing the accession compensatory amounts in the olive oil sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 312/60 Official Journal of the European Communities 31 . 10 . 81 COMMISSION REGULATION (EEC) No 3135/81 of 30 October 1981 fixing the accession compensatory amounts in the olive oil sector whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece , Having regard to Council Regulation (EEC) No 5/81 of 1 January 1981 laying down the general rules for the system of accession compensatory amounts for olive oil ('), and in particular Article 7 thereof, Whereas Regulation (EEC) No 5/81 laid down the general rules for applying the system of accession compensatory amounts applicable in trade in olive oil between the Community and Greece and between Greece and non-member countries ; Whereas application of the said rules for the 1981 /82 marketing year leads to fixing the compensatory amounts at the levels hereinafter stated ; whereas Regulation (EEC) No 23/81 (2) should be repealed ; 1 . For the 1981 /82 marketing year, the accession compensatory amounts in the olive oil sector shall be as fixed in the Annex to this Regulation . 2 . Regulation (EEC) No 23/81 is hereby repealed. Article 2 This Regulation shall enter into force on 1 November 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 October 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 1 , 1 . 1 . 1981 , p . 8 . ( 2) OJ No L 2, 1 . 1 . 1981 , p . 15 . 31 . 10 . 81 Official Journal of the European Communities No L 312/61 ANNEX to the Regulation fixing the accession compensatory amounts in the olive oil sector (ECU/100 kg) Accession compensatory amount to be levied by Greece on import from the EEC of Nine and Accession compensatory amount to be levied by the EEC of Nine on import from Greece and Accession compensatory amount to be added in Greece granted by the latter on export to the EEC of Nine to be granted on export to Greece To the levy To the refund Olive oil put up in immediate con ­ tainers with a net content of more than five litres : 15.07 A I 9-36 42-69  15.07 A II a) 10-39 41-66  15.07 A II b) 13-95 38-10  Olive oil put up in immediate con ­ tainers with contents not exceeding five litres : 15.07 A I a) 42-69 42-69 42-69 15.07 A II a) 41-66 41-66 41-66 15.07 A II b) 38-10 38-10 38-10 15.07 A I b), c) 9-36 42-69 Products containing olive oil : 07.01 N II 2Ã 6 9-39  07.03 A II 2-06 9-39  15.17 B I a) 4-68 21-35  15.17 B I b) 7-49 34-15  23.04 A II 0-75 3-42 